                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PEOPLES BANK,                                           CASE NO. C20-0150-JCC
10                             Plaintiff,                    ORDER
11          v.

12   F/V ERIN CARROLL, WN Registration No.
     WN85212SB, in rem, et al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on the parties’ stipulated motion to authorize vessel
17   inspections and the removal of crew personal effects from a vessel (Dkt. No. 22). The Court
18   hereby GRANTS the motion and ORDERS as follows:
19          1.      Prospective purchasers of the Defendant vessel F/V ERIN CARROLL, WN
20   Registration No. WN85212SB (the “Vessel”) and, if requested, their designated marine
21   surveyors may be allowed reasonable access to the Vessel for purposes of conducting visual
22   inspections, surveys by marine surveyors, and possible sampling of the lubricating oils of the
23   vessel’s engines, reduction gears, generators, and other rotating machinery for chemical analysis,
24   pursuant to the terms and conditions set forth below.
25          2.      All such inspections, surveys, and/or samplings shall be conducted under the
26   ORDER
     C20-0150-JCC
     PAGE - 1
 1   supervision of the substitute custodian, Marine Lenders Service, LLC, at such times and location,

 2   and by such individuals, as may be approved by, and arranged in advance with, the substitute

 3   custodian. The costs of the substitute custodian’s services for such activities shall be the

 4   responsibility of the in personam Defendant and shall be a custodia legis cost in these

 5   proceedings.

 6           3.      Prior to any person being allowed access to the Vessel, the in personam

 7   Defendant shall provide to Plaintiff’s counsel, the substitute custodian, and the U.S. Marshals

 8   evidence of current hull and machinery, protection and indemnity, and pollution insurance in

 9   respect to the Vessel on terms and with underwriters reasonably acceptable to Plaintiff’s counsel

10   and the U.S. Marshals.

11           4.      Any and all persons boarding the Vessel for any purpose must first provide to the

12   substitute custodian a properly executed release in the form of the attached Exhibit A.

13           5.      No papers, equipment, supplies, or other materials, with the exception of oil

14   samples, may be removed from the Vessel except upon the prior written approval of the

15   substitute custodian or Plaintiff’s counsel.

16           6.      This order does not approve sea trials or other movement of the Vessel from its

17   current moorage.

18           7.      Any prior master or member of the crew of the Vessel may, with the prior

19   permission of the substitute custodian, board the Vessel to identify and remove clothing and

20   other personal effects of the master or crew member, subject to the following conditions: prior to

21   any such boarding, the conditions stated in paragraphs 3 and 4 must be satisfied, and prior to the

22   removal of any personal effects, such personal effects to be removed from the Vessel must be

23   first specifically identified to Plaintiff’s satisfaction and their removal authorized in writing by

24   Plaintiff or Plaintiff’s counsel.

25           //

26   ORDER
     C20-0150-JCC
     PAGE - 2
 1          DATED this 3rd day of April 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER
     C20-0150-JCC
     PAGE - 3
                                          EXHIBIT A
 1                           WAIVER OF AND RELEASE FROM LIABILITY
 2
             Each of the undersigned, in consideration of being permitted to board the vessel F/V ERIN
 3   CARROLL, WN Registration No. WN85212SB, for the purposes of inspection, survey, and/or retrieving
     crew personal effects, does agree to and does herby waive his/her rights whatever arising from any
 4   possible injury, illness, and/or death to him/her which may result from going onto, or off of, and being on
     board the vessel for such purpose.
 5
              The undersigned understands and agrees that his/her execution hereof constitutes a full release
 6   from any and all liability for any injury, illness, and/or death, and any and all damages arising from
     his/her going onto, or off of, and being aboard the vessel. This release of liability extends to the benefit
 7   of:
 8       1. Peoples Bank (Plaintiff), and its agents, employees and interested underwriters;
 9       2. Marine Lenders Services, LLC (substitute custodian), and its agents, employees and interested
            underwriters;
10

11       3. The vessel F/V ERIN CARROLL, WN Registration No. WN85212SB, its engines, machinery
            and appurtenances and its interested underwriters; and
12
         4. The U.S. Government and the U.S. Marshals, their agents and employees.
13
             The undersigned understands and agrees that he/she shall be liable for any damage to the
14       aforesaid vessel, including, but not limited to, its hulls, engines, machinery, appurtenances,
         furnishings, cargo, etc., arising out of any actions or activities of any nature undertaken by him/her in
15       relation to his/her boarding the vessel, such liability to attach to him/her whether such actions or
         activities are negligent or not and whether the actions or activities of Marine Lenders Services, LLC
16       and its agents and employees are negligent or not.

17           The undersigned further understands and agrees that the terms and conditions of this waiver of
         and release from liability extends to and are binding upon his/her heirs, assigns, and administrators.
18
         I HAVE READ THE FOREGOING WAIVER OF AND RELEASE FROM LIABILITY AND
19       FULLY UNDERSTAND ITS CONTENTS.
20
         __________________________________         _______________________
21          Signature                                            Date
         _______________________________________
22          Printed Name
         _______________________________________________
23          Address
         ________________________________________________
24          Phone Number

25

26   ORDER
     C20-0150-JCC
     PAGE - 4
